t c memo united_states tax_court john van heemst petitioner v commissioner of internal revenue respondent docket nos filed date john van heemst pro_se james f kearney for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of the interest payable pursuant to sec_6601 with respect to the portion of any underpayment that is due to fraud additions to tax_year deficiency sec_6651 sec_6653 sec_6654 dollar_figure n a dollar_figure dollar_figure big_number dollar_figure n a big_number unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided in the instant case are whether petitioner is entitled to a deduction for home mortgage interest for taxable_year in an amount greater than that allowed by respondent whether petitioner failed to report income from a sole_proprietorship for each of taxable years and in the amounts determined by respondent whether petitioner is liable for self-employment_tax for each of taxable years and whether petitioner is liable for the additions to tax for fraud pursuant to sec_6653 and b for taxable_year and sec_6653 for taxable_year and for fraudulent_failure_to_file pursuant to sec_6651 for taxable_year alternatively should petitioner not be held liable for the additions to tax for fraud whether he is liable for the addition_to_tax for failure_to_file timely pursuant to sec_6651 for each of taxable years and alternatively should petitioner not be held liable for the additions to tax for fraud whether he is liable for the additions to tax for negligence pursuant to sec_6653 and b for taxable_year and sec_6653 for taxable_year whether petitioner is liable for the addition_to_tax for a substantial_understatement_of_income_tax pursuant to sec_6661 for taxable_year and whether petitioner is liable for the addition_to_tax for failure to pay estimated income_tax pursuant to sec_6654 for each of taxable years and findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated herein by reference and are found accordingly in the stipulation of facts respondent objected to certain exhibits offered by petitioner some of which petitioner has cited on brief respondent however has neither addressed those objections on brief nor advanced any argument concerning them we therefore consider those objections abandoned midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir at the time the petitions in the instant case were filed petitioner resided in sarasota county florida petitioner was born in the netherlands on date he immigrated to canada sometime thereafter and became a citizen of that country petitioner was involved in the construction business in ontario canada until petitioner immigrated to the united_states during that year on date petitioner married colleen murphy and the marriage continued through the years in issue ms murphy also goes by the name kelly murphy during the years in issue ms murphy used the names colleen van heemst and kelly van heemst petitioner and ms murphy were divorced no earlier than date in petitioner started cape town development inc cape town development a corporation that built commercial and residential properties of which he was the president and sole shareholder the corporation ceased operations possibly during and filed for bankruptcy during or ultimately petitioner and ms murphy satisfied the claims of cape town development's creditors because they were guarantors of all debts incurred by that corporation cape town’s bankruptcy proceeding was dismissed in petitioner did not have a large amount of assets after that bankruptcy during the years in issue petitioner and ms murphy jointly owned and operated a sole_proprietorship known as pieces of eight which was a retail jewelry store located in captiva florida in order to hide his assets from creditors petitioner claimed that kathleen murphy owned pieces of eight kathleen murphy the sister of ms murphy never had an ownership_interest in pieces of eight and had nothing to do with the business petitioner maintained the books for pieces of eight during the years in issue a checking account was maintained for pieces of eight with citizens and southern national bank during the years in issue petitioner issued checks on the account of pieces of eight to pay personal expenses during petitioner informed thomas louwers the accountant who prepared petitioner's and ms murphy's return for that year that kathleen murphy who mr louwers understood to be ms murphy's sister owned pieces of eight petitioner also informed mr louwers that petitioner was only an employee of pieces of eight petitioner provided mr louwers with an asset purchase agreement asset purchase agreement in which kathleen murphy purported to sell the assets of pieces of eight to michael van heemst petitioner’s son as of the end of michael van heemst was then a high school student and part-time_employee of pieces of eight michael van heemst signed the asset purchase agreement at the insistence of petitioner none of the sale price was ever paid petitioner informed mr louwers that michael van heemst owned pieces of eight for years after and mr louwers prepared and income_tax returns for michael van heemst reflecting the income of pieces of eight petitioner provided mr louwers with the information concerning pieces of eight that was used for purposes of preparing financial statements and tax returns for taxable_year petitioner filed a joint federal individual_income_tax_return return with ms murphy on the return petitioner and ms murphy reported income from the sources and in the amounts shown below source amount form_w-2 wages ms murphy dollar_figure form_w-2 wages petitioner big_number taxable interest_income nonpassive_income from s_corporation pieces of eight dive center inc total income reported per return big_number the forms w-2 for both petitioner and ms murphy indicate as employer kathleen murphy pieces of eight po box captiva fl petitioner and ms murphy claimed one personal_exemption for each of themselves and a dependency_exemption for petitioner's 17-year-old son jason who lived with them additionally they claimed itemized_deductions on schedule a in the amounts shown below the notice_of_deficiency for was issued to both petitioner and ms murphy she did not file a petition with respect to that notice and accordingly is not a party to the instant case item amount real_estate_taxes dollar_figure home mortgage interest big_number personal_interest dollar_figure less nondeductible portion cash contribution total itemized_deductions claimed big_number consequently for the taxable_year petitioner and ms murphy reported negative taxable_income in the amount of dollar_figure and total_tax due of zero none of the activity of pieces of eight except as noted above was reported on the return the face of the return is date-stamped received at the internal_revenue_service atlanta service_center on date included with the return is a form_4368 application_for automatic_extension of time to file u s individual_income_tax_return and a form_2688 application_for additional extension of time to file both of which were signed by the return preparer mr louwers the form_2688 requested an extension until date to file the return and represented that petitioner and ms murphy needed the extension because they were awaiting k-1 from subchapter_s_corporation the form further indicates that approval for the extension was granted petitioner filed no federal individual_income_tax_return for taxable years or petitioner however was aware of his obligation to file returns for those years ms murphy filed delinquent federal individual income_tax returns claiming the filing_status of married_filing_separately during the initial stage of the audit for the years in issue which began during or about date petitioner told respondent’s agent that he was merely an employee of pieces of eight the agent was not to ask him any questions about pieces of eight and the agent could not visit its store petitioner also represented to respondent’s agent that pieces of eight had been owned by kathleen murphy a woman he had never seen petitioner later told respondent’s agent that kathleen murphy was an alias used by ms murphy petitioner also claimed that kathleen murphy had sold the business to michael van heemst petitioner’s 17-year-old son and showed respondent’s agent the asset purchase agreement petitioner admitted to respondent’s agent that none of the sale price had been paid and that he did not know where kathleen murphy lived petitioner further claimed during the audit that pieces of eight was owned by michael van heemst petitioner initially was unwilling to provide pieces of eight’s records to respondent’s agent but after the agent issued a summons petitioner provided seven boxes of records in date at pieces of eight’s place of business acting pursuant to a purported power_of_attorney given by michael van heemst petitioner however did not assist the agent in reconstructing the taxable_income of pieces of eight for the years in issue even though he was its bookkeeper ms murphy and mr louwers did assist respondent’s agent in the reconstruction after the reconstruction was completed respondent’s agent turned the records of pieces of eight over to ms murphy and mr louwers ms murphy took the records to petitioner’s store in sarasota for based on an analysis of deposits into pieces of eight’s bank account checks drawn on that account and other expenditures made in connection with pieces of eight’s business respondent determined that petitioner and ms murphy received gross_receipts from pieces of eight incurred cost_of_goods_sold and other deductible expenses and realized gross_income from the business in the following amounts gross_receipts cost_of_goods_sold and other deductions gross_income dollar_figure respondent also eliminated the dollar_figure of wages reported on dollar_figure dollar_figure the return as having been paid_by pieces of eight essentially including them in the income of pieces of eight respondent disallowed dollar_figure of the home mortgage interest_deduction claimed on the return for and respondent determined petitioner’s income from pieces of eight using a check spread or transcript of checks drawn on pieces of eight’s account the checks that respondent’s agent could not determine were allowable business_expenses were considered to represent personal nondeductible expenses of petitioner and ms murphy one-half of the amount of which was allocated to petitioner those expenditures were determined to represent net_income of pieces of eight in date a florida court awarded ms murphy sole use and possession of pieces of eight and restrained petitioner from coming on or about the business date order during ms murphy found hidden in petitioner’s files an agreement dated date in which petitioner as transferee for a company to be incorporated purported to purchase the assets of pieces of eight from michael van heemst home mortgage interest_deduction opinion respondent determined that petitioner and ms murphy were entitled to claim a deduction for home mortgage interest_paid in in the amount of dollar_figure rather than the dollar_figure claimed on the return because the payment of interest in excess of the amount allowed had not been established deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 290_us_111 the taxpayer’s burden includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer is required to maintain sufficient records to substantiate deductions claimed on the tax_return sec_6001 petitioner has not attempted to substantiate the portion of the home mortgage interest_deduction claimed on his return that was disallowed by respondent we accordingly sustain respondent’s determination with respect to the allowable_amount of the deduction unreported income respondent used indirect methods of reconstructing petitioner’s income for the years in issue deficiencies determined by indirect methods of proof are presumed correct and the burden is on the taxpayer to show any claimed unfairness or inaccuracy in the commissioner’s calculations 394_f2d_366 5th cir affg tcmemo_1966_81 380_f2d_494 5th cir affg in part and revg and remanding in part tcmemo_1964_302 96_tc_858 affd 959_f2d_16 2d cir 54_tc_1121 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 40_tc_30 we note that petitioner complains inter alia that respondent did not provide him with copies of pieces of eight’s books_and_records petitioner further claims that he was prevented from seeking records of pieces of eight by the date order restraining him from coming on or around the business the record shows and petitioner admits on brief that he provided all of the records of pieces of eight to respondent’s agent during the audit although he claims that he did so on the instructions of pieces of eight those records consisted of seven boxes of documents and were supplied to the agent at pieces of eight’s place of business during date although petitioner maintained the books_and_records of pieces of eight he neither participated in the process of reconstructing its taxable_income nor met with respondent’s agent at the conference at which the records were reviewed although he had been notified of it after the reconstruction was completed respondent turned the records over to ms murphy and mr louwers ms murphy took the records to petitioner’s store in sarasota although petitioner contends that the records have disappeared the problem seems to be one of his own making and we find his complaint that respondent did not provide him with the records of pieces of eight to be without merit - - petitioner and ms murphy reported none of the business activity of pieces of eight on the return for that year respondent determined the deficiency in income_tax using the bank_deposit_method the bank_deposit_method is a well-accepted means of establishing the receipt of income 102_tc_632 dileo v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir in general the bank_deposit_method reconstructs a taxpayer’s income by analyzing deposits and withdrawals from all of a taxpayer’s bank accounts 96_tc_172 affd in part and revd in part and remanded 981_f2d_350 8th cir bank_deposits are prima facie evidence of income and the commissioner need not show a likely source where the taxpayer has the burden_of_proof 87_tc_74 estate of mason v commissioner supra pincite when the bank_deposit_method is employed however the commissioner must take into account any nontaxable source or deductible expense of which the commissioner the only references to their business activities on the return were the report of purported wage income from pieces of eight and income from an s_corporation called pieces of eight dive ctr inc has knowledge dileo v commissioner supra pincite however the commissioner is not required to show that all deposits constitute taxable_income estate of mason v commissioner supra pincite 46_tc_821 consequently in analyzing a bank deposit case deposits are considered income when there is no evidence that they represent anything other than income 335_f2d_671 5th cir 234_f2d_788 7th cir the burden of showing duplications is on the taxpayer 48_tc_213 for respondent determined that petitioner and ms murphy received gross_receipts from pieces of eight incurred cost_of_goods_sold and other deductible expenses and realized gross_income from the business in the following amounts gross_receipts dollar_figure cost_of_goods_sold and other deductions dollar_figure gross_income dollar_figure respondent also eliminated from the taxable_income of petitioner and ms murphy the dollar_figure of wage income reported on the return purportedly paid them by pieces of eight respondent did so on the grounds that petitioner and ms murphy could not receive wage income from the business because they were its owners in the computations with respect to pieces of eight respondent allowed no deduction for the wages consequently the amount was treated as income derived by petitioner and ms murphy from pieces of eight that was reportable on schedule c of the return on brief petitioner does not question respondent’s determination based on the bank_deposit_method of the amount of income earned by pieces of eight during rather petitioner claims that he is not taxable on that income because ms murphy alone owned the business ms murphy however testified that pieces of eight was a business owned and operated by both petitioner and her during the years in issue ms murphy testified that petitioner did not wish to have the business in his name because he feared that it would be taken from him to satisfy liens and judgments that were outstanding against him we found ms murphy a credible witness and accept her testimony moreover on at least one invoice that is in the record petitioner represented himself as an owner of pieces of eight petitioner’s conflicting stories concerning the ownership of pieces of eight also render his claims implausible prior to and at the beginning of the audit petitioner claimed that kathleen murphy a woman he had never seen had owned pieces of eight kathleen murphy is ms murphy’s sister and had nothing to do with the business petitioner also told respondent's agent that kathleen murphy was an alias used by ms murphy petitioner further claimed that the business was subsequently acquired from kathleen murphy by petitioner’s son michael van heemst who was then a high school student at the end of petitioner however admitted that none of the purchase_price called for in the asset purchase agreement was paid and offered implausible explanations for the failure at trial however petitioner claimed that kathleen murphy never sold pieces of eight to michael van heemst the sale transaction seems to have been fabricated by petitioner during the course of the audit which the record indicates began during or about date petitioner claimed that michael van heemst was the current owner of pieces of eight at trial however petitioner testified that ms murphy was the owner of pieces of eight at the time he told the agent that it was owned by michael van heemst moreover the record contains a sale agreement dated date pursuant to which petitioner as transferee for a company to be incorporated purports to purchase the assets of pieces of eight from michael van heemst during ms murphy found the agreement hidden in petitioner’s files and apparently provided it to respondent at trial petitioner claimed that ms murphy and kathleen murphy initially agreed that kathleen murphy would be the owner of pieces of eight but later decided ms murphy would own the business petitioner also claimed at trial that ms murphy used the name kathleen murphy as an alias and always owned the business petitioner makes the same claim on brief although elsewhere on brief seems to admit that ms murphy and kathleen murphy were different persons in one portion of his brief petitioner claims that kathleen murphy petitioners ex wife executed the asset purchase agreement in another portion of his brief he claims that the asset purchase agreement was signed either by ms murphy or her sister petitioner’s stories concerning the ownership of pieces of eight are so conflicting as to be unworthy of belief and we reject them 39_f3d_658 6th cir affg and remanding 99_tc_370 and tcmemo_1992_616 on the basis of the record in the instant case we conclude that petitioner was a coowner of pieces of eight we accordingly sustain respondent’s determination of the deficiency in income_tax for this brings to mind a letter from thomas jefferson to peter carr dated aug which notes that once a lie is told it is much easier to do it again and again till at length it becomes habitual moreover even if ms murphy had been the sole owner of pieces of eight petitioner would still be liable for the deficiency determined by respondent resulting from the failure to report the income of pieces of eight for as an unincorporated business the income of pieces of eight was reportable on the joint_return petitioner and ms murphy filed for liability for the tax on the aggregate income of a husband and wife is joint_and_several sec_6013 and therefore petitioner would be liable for the tax attributable to the income of pieces of eight whether or not he was one of its owners 48_tc_921 sec_1_6013-4 income_tax regs and petitioner filed no returns for and for those years respondent determined that petitioner received net_income from pieces of eight in the amounts of dollar_figure and dollar_figure respectively based on a check spread or transcript of checks drawn on pieces of eight’s bank account the checks that respondent could not determine were allowable business_expenses were considered to represent personal nondeductible expenses of petitioner and ms murphy one half of the amount of which was allocated to petitioner and represented net_income of pieces of eight ms murphy testified that petitioner would issue to her checks drawn on pieces of eight’s account that were used to pay their household expenses respondent’s agent claimed at trial that she had utilized a bank_deposit_method of reconstructing the income of pieces of eight but the work papers in the record concerning and do not contain any analysis of pieces of eight’s bank_deposits for those years furthermore the description of the method by which the deficiencies were determined set forth in the stipulations of the parties and respondent’s brief makes clear that the determination was based on expenditures from rather than deposits into the pieces of eight bank account on brief respondent does not claim that the deficiencies for and were determined on the basis of the bank_deposit_method indeed respondent does not characterize the method used to determine the deficiencies simply stating that certain expenditures from the pieces of eight account were determined to be nondeductible and were presumed to represent income to petitioner although we may infer that deposits in amounts equal to the amount of the checks were made into the pieces of eight account we shall treat respondent as having utilized the cash_expenditures_method of reconstructing income for those years the cash_expenditures_method is a variant of the net_worth_method that is designed to reconstruct the income of a taxpayer who consumes his income during the year and does not invest it 92_tc_661 the method is well accepted by the courts 319_us_503 85_tc_927 it is based on the assumption that the amount by which a taxpayer’s expenditures during a taxable_year exceed his reported income has taxable origins unless the taxpayer can show that the expenditures were made from some nontaxable source devenney v commissioner supra pincite income is reconstructed pursuant to the cash_expenditures_method in the following manner after taking into account the amount of resources that a taxpayer had on hand at the beginning of a period the income received by the taxpayer for the same period is compared with his expenditures that are not attributable to his resources on hand or non-taxable receipts during the period a substantial excess of expenditures over the combination of reported income non-taxable receipts and cash on hand may establish the existence of unreported income 783_f2d_307 2d cir formal opening net_worth statements are not required provided the evidence 'shows the extent of any contribution which beginning resources or a diminution of resources over time could have made to expenditures ' petzoldt v commissioner supra pincite quoting 398_f2d_558 1st cir affd 394_us_316 to carry his burden_of_proof petitioner must show that the expenditures in question were made from some nontaxable source of funds such as loans gifts or assets on hand at the beginning of the period devenney v commissioner supra pincite alternatively petitioner may show that the expenditures were allowable business_expenses in which case they would offset the income presumed to have been received by petitioner curry v commissioner tcmemo_1991_102 petitioner argues that the expenditures identified by respondent were business_expenses of pieces of eight or were loans or repayments made by it to himself or other related businesses and that any loans pieces of eight made were repaid petitioner relies on his testimony and charge account statements to establish his claim with respect to the business_expenses however we found petitioner’s testimony vague and replete with unsupported conclusions and based on our observation of his demeanor at trial we do not consider petitioner's testimony to be credible moreover the records relied on by petitioner are inconclusive and do not establish that the amounts charged and paid_by pieces of eight were expenditures of a business rather than of a personal nature indeed based on the information in the charge account statements many of the charges listed appear indistinguishable from personal expenses petitioner’s claim that other expenditures were loans that were subsequently repaid even if we were to accept it does not call into question respondent’s determination in essence respondent determined on the basis of the expenditures by pieces of eight that pieces of eight received taxable_income that enabled it to make those expenditures petitioner did attempt to show a nontaxable source for the expenditures claiming money obtained from refinancing a mortgage on his home provided funds that were advanced to pieces of eight in and that additional funds were advanced through the end of petitioner’s testimony on the matter however was vague confusing and contradictory and we do not accept it moreover petitioner did not have a large amount of assets after the bankruptcy of cape town which concluded in we also conclude that petitioner was an owner of pieces of eight during and we accordingly hold that petitioner has failed to carry his burden of demonstrating error in respondent’s determination that he received unreported income with respect to pieces of eight during those years sec_1401 self-employment_tax respondent determined that petitioner is liable for self- employment_tax on the following amounts of unreported income from pieces of eight for the years in issue year amount dollar_figure big_number big_number sec_1401 imposes a tax on the self-employment_income of every individual the term self-employment_income generally is defined as an individual’s net_earnings_from_self-employment during any taxable_year that do not exceed the contribution_and_benefit_base provided by section of the social_security act u s c sec_430 for that year sec_1402 net_earnings_from_self-employment generally are defined as the gross_income from any trade_or_business carried on by the individual less allowable deductions attributable to the trade_or_business sec_1402 petitioner bears the burden of establishing error in respondent’s determination that he is liable for self- employment_tax on the net_earnings of pieces of eight rule a we have rejected above petitioner’s claim that ms murphy was sole owner of the business and we have sustained respondent’s determinations with respect to the unreported income received by petitioner with respect to pieces of eight we accordingly sustain respondent’s determinations of petitioner’s liability for self-employment_tax sec_6653 and sec_6651 additions to tax respondent determined that petitioner is liable for the addition_to_tax for fraud provided by sec_6653 and b for and sec_6653 for respondent also determined that petitioner is liable for the addition_to_tax for fraudulent_failure_to_file a return provided by sec_6651 for in deciding whether a failure_to_file is fraudulent we consider the same elements as are considered in imposing the addition_to_tax for fraud provided by former sec_6653 and present sec_6663 clayton v commissioner t c pincite accordingly we have consolidated our discussion of respondent’s fraud determinations sec_6664 provides that for tax returns the due_date for which determined without regard to extensions is after date neither the negligence_penalty provided by sec_6662 nor the fraud_penalty provided by sec_6663 applies where a tax_return has not been filed 102_tc_632 sec_6651 however provides that where a failure_to_file a return is fraudulent the addition_to_tax imposed by sec_6651 is increased to percent of the amount_required_to_be_shown_as_tax for each month the failure continues up to a maximum of percent of the amount the addition_to_tax for fraud is a civil sanction provided primarily for the protection of the revenue and to reimburse the commissioner for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 67_tc_181 affd without published opinion 578_f2d_1383 8th cir 69_tc_391 in order to carry the burden_of_proof on the issue of fraud respondent must show for each year in issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud petzoldt v commissioner t c pincite underpayment with respect to the first prong of the test respondent need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 respondent may not however simply rely upon petitioner’s failure to show error in the determinations of the deficiencies dileo v commissioner t c pincite petzoldt v commissioner supra pincite as noted above respondent reconstructed petitioner’s income for using the bank_deposit_method and we are satisfied that respondent’s bank deposit analysis establishes that petitioner had substantial unreported income during that year in contrast to the net_worth and cash expenditures methods it is not necessary to establish a taxpayer’s opening net_worth in order to show the receipt of taxable_income by means of the bank_deposit_method 11_f3d_40 5th cir such proof is not required because the evidence of bank_deposits suffices to raise the inference that the taxpayer’s income came from a taxable source id where the commissioner has the burden_of_proof the commissioner must however establish either a likely source for the unreported income or disprove nontaxable sources alleged by the taxpayer dileo v commissioner supra pincite 94_tc_654 proof of a likely source necessarily negates possible nontaxable sources 801_f2d_1020 8th cir respondent’s bank deposit analysis for was carefully performed respondent’s agent analyzed the deposits made in pieces of eight’s bank account for excluding the deposits that could be identified as transfers from other accounts and considering claims of loans made to the business which were rejected because of a lack of substantiation respondent’s agent also analyzed the checks drawn on the account as well as other expenditures and allowed as cost_of_goods_sold or deductible expenses those payments that were shown to be attributable to the business of pieces of eight ms murphy and mr louwers assisted the agent in establishing the allowable_amount of those items the difference between the net deposits and the total cost_of_goods_sold and expenses allowed was determined to be the taxable_income of pieces of eight respondent has shown a likely source for the unreported income in issue to wit pieces of eight of which petitioner was coowner although respondent having established a likely source of petitioner’s unreported income need not negate nontaxable sources of that income dileo v commissioner supra pincite the record shows that respondent investigated petitioner’s claims of nontaxable sources and showed them to be implausible and or not supported by objective evidence in the record united_states v conaway supra pincite parks v commissioner supra pincite respondent has thus established an underpayment for and in contrast to the approach used for respondent determined that petitioner underpaid his and taxes not on the basis of deposits into pieces of eight’s bank account but on the basis of expenditures from the account respondent does not argue on brief that the method used to determine the underpayments of tax for and was the bank_deposit_method or any variation thereof respondent’s agent examined the checks drawn on the account of pieces of eight and treated as personal or nondeductible the expenditures that could not be associated with that business respondent did not place in evidence any analysis of bank_deposits for pieces of eight during those years although respondent’s agent claimed to have gone through its bank_deposits respondent has offered no explanation why the determination of the underpayment_of_tax apparently was based on only an analysis of expenditures from pieces of eight’s bank account and not on deposits into the account for instance respondent does not claim that records of continued consequently we do not consider it appropriate to review respondent’s method using the standards developed for the bank deposit methoddollar_figure instead we shall consider whether respondent has carried the burden of proving that underpayments of tax occurred for those years using the standards customarily applied to the cash_expenditures_method evidence of expenditures alone is not sufficient to establish the existence of unreported income for a taxable_year where the commissioner has the burden_of_proof rather there must be sufficient proof to support an inference that the expenditures are made from currently taxable sources 422_f2d_752 5th cir 236_f2d_576 2d cir 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 as noted above while the commissioner need not establish an opening net_worth in order to apply the bank_deposit_method the commissioner must as a prerequisite to establishing that expenditures during a taxable_year are made from currently taxable_income show the 'extent of any contribution which continued deposits into the account were not available we note that even if we were to apply those standards we would find essentially for the reasons set forth below that respondent had not carried the burden of proving an underpayment_of_tax for or beginning resources or a diminution of resources over time could have made to expenditures ' petzoldt v commissioner t c pincite quoting taglianetti v united_states f 2d pincite formal net_worth statements are not required as long as sources of available funds are identified and quantified the relevant issue in a cash expenditures case is whether any expenditures in excess of reported income can be attributed to assets available at the beginning of the relevant period or to nontaxable receipts such as loans gifts or inheritances id pincite citations omitted establishment of a taxpayer’s beginning resources is essential and is recognized to be the most difficult component of the commissioner’s proof where the expenditures method is used united_states v citron f 2d pincite where underpayments of tax are to be shown over successive years the commissioner may establish the opening available funds for the first year and show the net amount of taxable and nontaxable receipts less disbursements for that year in order to establish the opening available funds for the successive year and so on 825_f2d_1228 8th cir 557_f2d_527 5th cir we held in 92_tc_661 that the commissioner’s failure to determine a taxpayer’s opening and closing net_worth did not prevent the commissioner from showing an underpayment_of_tax on the basis of the cash_expenditures_method where the commissioner introduced sufficient evidence for us to conclude that the taxpayer did not have sufficient resources at the beginning of the relevant period to provide a nontaxable source for the expenditures in question additionally the commissioner must show either a likely source for the unreported income or negate nontaxable sources petzoldt v commissioner supra pincite if all nontaxable sources are negated respondent need not show a likely source 355_us_595 one or the other will do petzoldt v commissioner supra pincite the commissioner must also follow up leads to sources of nontaxable income furnished by the taxpayer where they are reasonably susceptible of being checked but need not negate every possible nontaxable source where no leads are forthcoming 348_us_121 452_f2d_217 5th cir because respondent’s determinations were based upon transactions occurring with respect to pieces of eight’s bank account we need only consider circumstances relating to that account in order to decide whether respondent has carried the burden of proving an underpayment for each of and respondent has shown that petitioner was coowner of pieces of eight respondent however has introduced evidence only of expenditures made by checks drawn on pieces of eight’s bank account respondent has not attempted to show the opening balance of that account for each of and which would furthermore respondent’s analysis of pieces of eight’s account for although sufficient to demonstrate the existence of an underpayment_of_tax for that year does not continued establish the extent to which expenditures during those years could have been accounted for by cash on hand at the beginning of each of those years respondent has thus failed to identify and quantify sources of available funds which is required to establish an underpayment_of_tax pursuant to the cash_expenditures_method petzoldt v commissioner supra pincite in fact the total amount of unreported income determined for and namely dollar_figure is only slightly larger than the amount of unreported income determined for to have been deposited in that account namely dollar_figure therefore the extent to which resources on hand at the beginning of and could have contributed to the expenditures during those years is unclear had respondent placed in evidence the statements for the account or other records showing the activity for the account for those years we might have been able to infer that the expenditures in issue were made from currently taxable_income respondent’s approach to establishing that underpayments of tax occurred for and is summed up by the following continued afford a reliable basis for an inference as to the balance of the account at the end of that year although we do not conclude that this amount necessarily was on deposit in pieces of eight's account at the close of the unreported income indicates the availability of resources that could have funded at least a portion of the expenditures in question and that respondent failed to take into account statement from respondent's brief it is presumed that if petitioner could have used funds of pieces of eight for nondeductible personal expenditures then at least that amount of income must have been earned such a presumption however is insufficient to carry respondent’s burden of proofdollar_figure the fact that expenditures were made without evidence supporting the inference that they were made from currently taxable_income rather than from resources on hand at the beginning of the period in question is not sufficient to establish by clear_and_convincing evidence that underpayments of tax occurred in each of and we therefore do not sustain respondent’s determination with respect to the addition_to_tax for fraud for and the addition_to_tax for fraudulent_failure_to_file for fraudulent intent because we have found that respondent has carried the burden of proving that an underpayment_of_tax occurred only with respect to we shall consider the second prong of the fraud test elsewhere on brief respondent argues that petitioner cannot reasonably dispute that the amounts of income he failed to report in each of the three consecutive years before the court was substantial to support the determination that petitioner is liable for the addition_to_tax for fraud if respondent means to suggest that petitioner should be held liable for the addition_to_tax for fraud because he cannot show error in respondent’s determinations we must point out that respondent bears the burden_of_proof on this issue and a finding of fraud cannot be based upon petitioner’s failure to show error in respondent’s determinations 94_tc_654 only with respect to that year respondent must show that petitioner intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes korecky v commissioner f 2d pincite 398_f2d_1002 3d cir webb v commissioner f 2d pincite 80_tc_1111 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 however fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner supra pincite rowlee v commissioner supra pincite 79_tc_995 affd 748_f2d_331 6th cir although fraud may not be found under circumstances which at the most create only suspicion petzoldt v commissioner t c pincite the intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies v united_states supra pincite courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the additions to tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence which may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 see 899_f2d_164 2d cir these badges_of_fraud are nonexclusive miller v commissioner t c pincite the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite 290_us_389 overruled on another issue 378_us_52 plunkett v commissioner f 2d pincite considering the record as a whole we conclude that there are sufficient badges_of_fraud to carry respondent’s burden_of_proof during petitioner was coowner of and received income from pieces of eight yet he reported that he received only dollar_figure in wage income from that business on the return reporting none of the income and expenses attributable to that business on the returndollar_figure petitioner maintained the books_and_records of pieces of eight and was therefore aware of its financial position the form_w-2 filed with that return also falsely represented that kathleen murphy was the owner of pieces of eight as noted above respondent reconstructed the taxable_income of pieces of eight for using the bank_deposit_method although unexplained bank_deposits are not in themselves clear_and_convincing evidence of fraud 24_tc_742 a large unexplained discrepancy between petitioner’s actual income and his reported income constitutes evidence of fraud 56_tc_213 furthermore petitioner misled the accountant who prepared the financial statements for pieces of eight and the income_tax return concerning its ownership although he and ms murphy owned pieces of eight during the years in issue he informed the accountant that kathleen murphy was its owner in petitioner continued to mislead the accountant in subsequent years telling the accountant that michael van heemst the record does not disclose that the income of pieces of eight for was reported on any return petitioner’s son was its owner in and dollar_figure petitioner showed the accountant the asset purchase agreement in which kathleen murphy purportedly sold pieces of eight to michael van heemst on the basis of that information the accountant prepared and returns for michael van heemst that reflected the income of pieces of eight the accountant subsequently learned that pieces of eight was owned by petitioner and ms murphy a failure to be forthright with one’s return preparer is an indication of fraud korecky v commissioner f 2d pincite as is the use of an alias 21_tc_917 affd 220_f2d_871 4th cir petitioner also told respondent’s agent that kathleen murphy owned pieces of eight from until the end of at first he claimed not to know her but later claimed that the name was an alias used by ms murphy during the initial stage of the audit petitioner also told respondent’s agent that he was merely an employee of pieces of eight the agent was not to ask him any questions about pieces of eight and the agent could not visit its store petitioner also initially was unwilling to provide pieces of eight’s records to respondent’s agent but after the agent issued a summons petitioner provided records although some of petitioner’s conduct does not relate directly to we may consider evidence of prior and subsequent similar acts reasonably close to the years in issue in deciding whether petitioner is liable for the addition_to_tax for fraud 386_f2d_630 3d cir gruber v commissioner tcmemo_1995_230 acting pursuant to a purported power_of_attorney given by michael van heemst during this time however it appears that there was in existence a sale agreement dated date pursuant to which petitioner as transferee for a company to be incorporated purported to purchase the assets of pieces of eight from michael van heemst and which petitioner kept hidden in his files petitioner moreover did not assist the agent in reconstructing the taxable_income of pieces of eight for the years in issue even though he was its bookkeeper making false and inconsistent statements to the commissioner’s agents during the course of their examinations is a badge of fraud as is failure to cooperate with the agents 75_tc_1 furthermore we consider petitioner’s testimony at trial which we found to be at times vague evasive inconsistent and incredible although mere refusal to believe the taxpayer’s testimony does not discharge the commissioner’s burden the lack of credibility of the taxpayer’s testimony the inconsistencies in his testimony and his evasiveness on the stand are heavily weighted factors in considering the fraud issue 743_f2d_309 5th cir affg tcmemo_1984_25 petitioner relies on a memorandum from respondent’s criminal_investigation_division declining to accept referral of petitioner’s case for criminal prosecution that petitioner’s case was not accepted for criminal prosecution in which the government would be required to bear a heavier burden_of_proof than in a civil case see 360_f2d_353 4th cir does not suggest that petitioner is not liable for the civil_fraud addition and the memorandum states that none of the considerations leading to the declination of the referral would preclude imposition of that addition_to_tax that the government declined to pursue criminal charges against petitioner has no bearing on the question of petitioner’s liability for the civil_fraud addition and even an acquittal of criminal_tax_evasion charges would in no way affect his liability for those additions otsuki v commissioner t c pincite petitioner also claims that he relied on the representations of ms murphy that taxes were paid through while a showing of good_faith on the part of a taxpayer can preclude the existence of fraud 577_f2d_1206 ndollar_figure 5th cir 99_tc_202 the evidence petitioner relies on does not indicate good_faith on his part in one portion of his brief petitioner points to a provision of what appears to be a proposed divorce settlement between petitioner and ms murphy dated date which states john van heemst agrees that colleen murphy has paid to date several monies for him both personal and business including paying the irs up to elsewhere on brief however petitioner claims that the statement was a lie on the part of ms murphy that the agreement was an attempt to blackmail him and that he did not sign the agreement at trial ms murphy denied that the statement indicated that she had paid petitioner’s taxes under the circumstances we do not think that petitioner relied on the statement petitioner also claims on brief that ms murphy verbally advised him that taxes were paid up to but he points to no evidence in the record to support his assertion statements in briefs however are not evidence rule b and we do not accept petitioner’s assertion without evidence we do not accept that there was good_faith on petitioner’s part with respect to the underpayment of taxes for the years in issue moreover petitioner’s belief in that taxes were paid would not purge any prior fraudulent intent on his part with respect to the years in issue cf 464_us_386 sec_6651 addition_to_tax respondent determined that in the event petitioner were not held liable for the additions to tax for fraud for and for fraudulent_failure_to_file a return for he was liable for the addition_to_tax for failure_to_file timely provided by because we have held above that petitioner is liable for the addition_to_tax for fraud for we need not consider respondent’s alternative determination that petitioner is liable for the addition_to_tax for failure_to_file timely for that year sec_6653 sec_6651 for each of those years the addition_to_tax for failure_to_file timely does not apply where the taxpayer demonstrates that the failure_to_file was due to reasonable_cause and not willful neglect the regulations provide that reasonable_cause exists where the taxpayer was unable to file timely despite the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 the question whether a failure_to_file is due to reasonable_cause and not willful neglect is one of fact on which petitioner bears the burden_of_proof rule a 227_f2d_181 5th cir affg a memorandum opinion of this court dated date petitioner failed to file returns for and although petitioner makes no argument directed specifically to his liability for the addition_to_tax provided by sec_6651 petitioner testified that he believed that he was required to file returns every year whether he owed tax or not while petitioner claims that he relied on the statement of ms murphy that taxes were paid through which was apparently made at that time we have rejected his claim moreover the relevant question is not whether petitioner believed that tax was owed but whether he knew that a return should be filed 864_f2d_1521 10th cir affg 86_tc_492 olsen v commissioner tcmemo_1993_432 637_fsupp_1112 s d fla based on the entire record we hold that petitioner has failed to carry his burden of proving that his failure_to_file returns for and was due to reasonable_cause and not willful neglect sec_6653 addition_to_tax respondent determined that in the event petitioner were not held liable for the addition_to_tax for fraud for he was liable for the addition_to_tax for negligence provided by sec_6653dollar_figure the addition_to_tax is equal to percent of the underpayment if any part is attributable to negligence negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the failure_to_file timely a tax_return is prima facie evidence of negligence 92_tc_342 affd 898_f2d_50 5th cir petitioner bears the burden of proving that he was not negligent 58_tc_757 because we have held above that petitioner is liable for the addition_to_tax for fraud for we need not consider respondent’s alternative determination that petitioner is liable for the addition_to_tax for negligence for that year sec_6653 no accuracy-related_penalty for negligence pursuant to sec_6662 was determined in the alternative for because no return was filed for that year see supra note petitioner has made no argument specifically directed to respondent’s determination of negligence and has failed to introduce evidence sufficient to overcome the prima facie evidence of negligence furnished by his failure_to_file a return for as noted above we have rejected petitioner’s claim that he relied on any statement by ms murphy that his taxes were paid through based on our consideration of the entire record we sustain respondent’s determination with respect to the addition_to_tax for negligence for sec_6661 addition_to_tax respondent determined that for petitioner was liable for the addition_to_tax for a substantial_understatement_of_income_tax provided by sec_6661 the addition_to_tax is equal to percent of the amount of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax 90_tc_498 the amount of the understatement is equal to the amount of tax required to be shown on the return less the amount of tax_shown_on_the_return sec_6661 for individuals an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the amount of the understatement is reduced by the portion that is attributable to an item for which there is or was substantial_authority for the position taken on the return or which was adequately disclosed on the return sec_6661 petitioner bears the burden of proving error in respondent’s determination pursuant to sec_6661 94_tc_473 petitioner presented no argument concerning his liability for the addition_to_tax provided by sec_6661 the understatement of petitioner’s income_tax for was substantial on the record before us we hold that petitioner failed to carry his burden_of_proof with respect to respondent’s determination pursuant to sec_6661 sec_6654 addition_to_tax respondent also determined that for and petitioner is liable for the addition_to_tax provided by sec_6654 for failure to pay estimated income_tax imposition of that addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required by the statute unless petitioner shows that one of the several statutorily provided exceptions applies sec_6654 niedringhaus v commissioner t c pincite grosshandler v commissioner t c pincite for and petitioner filed no returns and made no estimated_tax payments petitioner has not shown that any of the statutorily provided exceptions apply to him we therefore sustain respondent’s determination of petitioner’s liability for the addition_to_tax for failure to pay estimated income_tax for those years we have considered all of petitioner’s other arguments and find them to be without merit to reflect the foregoing decisions will be entered under rule
